DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 9/14/2020.  The amendment has been placed of record in the file.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor… measurement unit….in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 20 depends on itself. Appropriate correction required.
 Allowable Subject Matter 
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for detecting a food allergen, the method comprises: a sensor comprising one or more conductive paths that comprise one or more adsorbing portions that are configured to adsorb one or more volatile indicators that differ from the food allergen and are emitted from a food component that comprises the food allergen; wherein an impedance of the one or more adsorbing portions is responsive to an adsorption of at least one volatile indicator of the one or more volatile indicators; measuring the one or more impedances of the one or more adsorbing portions to provide sensed information; and determining a presence of the food allergen in the food, based on the sensed information, in combination with the rest of the limitations of the claim.
	Claims 2-16 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a food allergen detector, comprising: a sensor that comprises one or more conductive paths, wherein the conductive paths comprise one or more adsorbing portions that are configured to adsorb one or more volatile indicators that differ from the food allergen and are emitted from a food component that comprises the food allergen; wherein an impedance of the one or more adsorbing portions is responsive to an adsorption of at least one volatile indicator of the one or more volatile indicators; and a measurement unit that is configured to (a) measure, while the sensor is exposed to vapors from the food, the one or more impedances of the one or more adsorbing portions to provide sensed information, in combination with the rest of the limitations of the claim.
	Claims 18-20 are allowed by the virtue of dependency on the allowed claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Schalkhammer (US 2010/0209521 A1) teaches a printable, sprayable or spreadable intelligent nanopigment (used as intelligent ink=nanoink=intelligent nano printing ink) both for smart packaging and for direct use on consumer goods, which, by means of a simple moisture indication, via more complex analytical information about food ingredients, analyzes the food spoilage, both food pathogens and relevant biomedical information and can indicate them visually as a color. Suitable printing techniques for the intelligent nanoinks prepared according to the invention are screen, offset, flexographic or gravure printing and simple printing (e.g. stamp) or writing methods (abstract, paragraph 0001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886